Citation Nr: 0907337	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-21 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for an acquired psychiatric 
disorder, to include depressive disorder (also claimed as 
nervous condition and residuals of a head injury).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1965 to 
September 1967, during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA), Jackson, Mississippi, Regional Office 
(RO), which denied service connection for depressive 
disorder.  The Veteran disagreed with such decision and 
subsequently perfected an appeal.

The issue is as captioned above due to the procedural history 
following the denial of the Veteran's initial claim of 
service connection of residuals of head injury, variously 
claimed as nervous condition due to head injury, a 
psychiatric disorder, and depression, as discussed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On review, the Board finds that further development is 
necessary with respect to the Veteran's new and material 
claim. 

By way of history, the Veteran initially filed claims for a 
nervous condition and head injury in September 1968.  In a 
November 1968 rating decision, the RO denied the Veteran's 
claims for a nervous condition and head injury because he was 
not diagnosed with a nervous condition and a head injury was 
not found on his last VA examination.  The Veteran did not 
appeal this decision.  

In April 1971 and September 1991, the Veteran filed claims to 
reopen his service connection claims for head injury and its 
residuals, including a nervous condition, claimed as "head 
injury, highly nervous since that time."  In an April 1992 
rating decision, the RO denied the Veteran's claims to reopen 
because there was no new and material evidence to reopen his 
service connection claims for nervous condition and head 
injury.  In a July 1992 rating decision, the RO readjudicated 
and denied the Veteran's claims for service connection for a 
nervous condition and head injury on the basis that there was 
no evidence of a treatment for a head injury and residuals to 
include a nervous condition, and no evidence of a 
relationship between such conditions and service.  The 
Veteran did not appeal this decision.  

In December 1995 and October 1997, the Veteran filed claims 
to reopen his service connection claims for head injury and 
its residuals, including a nervous condition.  In a March 
1998 rating decision, the RO denied the Veteran's claims to 
reopen head injury and its residuals, including a nervous 
condition (characterized as psychiatric disorder) because 
there was no new and material evidence to reopen his service 
connection claims.  

In February 2003, the Veteran filed a claim to reopen his 
service connection claim for head injury, and filed a new 
claim for service connection for post-traumatic stress 
disorder (PTSD).  In an April 2003 rating decision, the RO 
denied the Veteran's PTSD claim because there was no evidence 
of a current diagnosis of PTSD and no evidence of a claimed 
stressor, and denied the Veteran's claim to reopen the 
service connection claim for head injury because there was no 
new and material evidence to reopen his service connection 
claim.  The Veteran filed a Notice of Disagreement with this 
decision on September 2003, including continued disagreement 
with the denial of entitlement to service connection for 
residuals of head injury, including a nervous condition (see 
September 2003 "Statement in Support of Claim," VA Form 21-
4138.  After a Statement of the Case was issued in January 
2004, the Veteran did not perfect an appeal by submitting a 
Substantive Appeal, but additional relevant evidence was 
received by the RO following its receipt of the Veteran's 
March 2004 claim to reopen (within one year of the April 2003 
rating decision).  See 38 C.F.R. § 3.156(b) (2008).

In the March 2004 claim to reopen, the Veteran submitted a 
claim seeking service connection for depressive disorder, 
which the Board construes as a claim to reopen his previously 
adjudicated service connection claim for residuals of a head 
injury, to include nervous condition, denied most recently in 
March 1998, on the basis that there was no evidence of a 
treatment for a head injury and residuals to include a 
nervous condition, and no evidence of a relationship between 
such conditions and service.  

With regard to the new and material evidence claim for an 
acquired psychiatric disorder, to include depressive disorder 
(also claimed as nervous condition and residuals of a head 
injury), the VCAA letters sent to the Veteran in March 2003 
and April 2004 do not comply with the requirements under Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The March 2003 notice 
letter did mention the November 1968 and July 1992 denials, 
but it did not specify the basis for the prior denial, nor 
did it describe the specific evidence necessary to 
substantiate the Veteran's service connection claim for an 
acquired psychiatric disorder, to include depressive disorder 
(also claimed as nervous condition and residuals of a head 
injury).  See 66 Fed. Reg. 45620 (August 29, 2001).  The 
April 2004 notice letter made no mention of the previous 
denials or the evidence necessary to reopen and substantiate 
the Veteran's service connection claims.

Further review of the record also reveals that the Veteran 
requested a hearing if a decision on his residuals of head 
injury claim was "not favorable."  See August 2003 
"Statement in Support of Claim," VA Form 21-4138.  In his 
Substantive Appeal, the Veteran indicates that he does not 
want a Board hearing.  See June 2005 "Appeal to Board," VA 
Form 9.  The RO should contact the Veteran with regard to his 
request for a hearing to clarify whether the Veteran still 
desires such as hearing.       

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that: (1) notifies the Veteran 
of the evidence and information necessary 
to reopen service connection claims for 
anxiety disorder; (2) notifies the 
Veteran what elements are required to 
establish service connection that were 
found insufficient in the previous 
denial; and (3) notifies the Veteran of 
what specific evidence would be required 
to substantiate the elements needed to 
grant the appellant's service connection 
claims (i.e., evidence of current anxiety 
disorder related to service).  The 
notification letter should also provide 
the current definition of "new" and 
"material" evidence, and advise the 
appellant of the evidence and information 
that is necessary to establish 
entitlement to his underlying service 
connection claim.

2.  The RO should also request a response 
from the Veteran regarding whether he 
still desires a hearing regarding his 
claimed residuals of a head injury 
(currently categorized as an acquired 
psychiatric disorder, to include 
depressive disorder, and also claimed as 
a nervous condition).  

3.  Upon completion of the above 
requested development and receipt of any 
additional evidence from the Veteran, the 
RO should readjudicate the new and 
material issues currently on appeal.  Any 
further development considered necessary 
should be undertaken.  All applicable 
laws and regulations should be 
considered.  If any benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


